492

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS


                      BALLOT TITLES CERTIFIED

                               November 27, 2013

Green v. Rosenblum (S061610). Petitioner’s argument that the Attorney General’s
    certified ballot title for Initiative Petition No. 20 (2014) does not comply
    substantially with ORS 250.035(2) to (6) is not well taken. The court certifies
    to the Secretary of State the Attorney General’s certified ballot title for the
    proposed ballot measure.
Towers v. Rosenblum (S061292)(354 Or 125). The objections to the Attorney General’s
    modified ballot title filed by intervenor Jill Gibson Odell are not well taken,
    and the court denies the same. The court certifies to the Secretary of State the
    Attorney General’s modified ballot title for Initiative Petition No. 9 (2014).
    ORS 250.085(10)(a).
Witt v. Rosenblum (S061697). Petitioner’s argument that the Attorney General’s
    certified ballot title for Initiative Petition No. 27 (2014) does not comply
    substantially with ORS 250.035(2) to (6) is not well taken. The court certifies
    to the Secretary of State the Attorney General’s certified ballot title for the
    proposed ballot measure.